Citation Nr: 1800079	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right knee disability, to include as due to service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for right knee disability.  

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge (VLJ) in April 2017 and transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide the claim.

The Veteran contends that his right knee condition is etiologically related to his left knee condition.  In an opinion dated June 2012, Dr. D.W.H indicates that he believes that the Veteran's right knee degenerative changes have been due to antalgic gait due to his left knee condition.  On the other hand, the record also has an opinion from Dr. T.A.M, where the doctor indicates that it is impossible to determine with any certainty whether the Veteran's right knee disability is related to his left knee disability.  An opinion authored by Dr. R.S., in October 2013, shows that "it is possible that his right knee pain is, in part, due to the difficulties he has had with his left knee."  The Board finds all of these opinions inadequate to the extent the doctors did not provide a complete rational to support the conclusions. Nor did these opinions apply the appropriate legal standard for the Board to rely on them to adjudicate the claim. 

In addition, the Veteran also underwent a VA examination in August 2012, where the examiner concluded that the Veteran's right knee condition is less likely than not proximately due to or the result of his left knee condition.  The examiner indicated that there was no medical evidence identified to support that the right knee is secondary to his left knee condition.  The examiner's opinion does not offer any other rational to support the conclusion otherwise.  To the extent, the examiner did not provide a complete rational this opinion is inadequate to adjudicate the claim.    

The record also contains a supplemental opinion from May 2014, which is also inadequate.  The examiner who offered this opinion reviewed all the positive opinions noted above and found that these opinions only "allow for a theoretical possibility that his left knee condition might have a relationship to the right condition, but this is not the same as medical evidence that is at least as likely as not."  This examiner, however, did not provide an opinion addressing whether the Veteran's right knee condition is caused or aggravated applying the appropriate legal standard. Rather, the examiner indicated that the Veteran's right knee condition was less likely than not incurred in or caused by his military service. Further, the examiner's rational focused primarily on the adequacy of the positive nexus opinions of record rather than offering an explanation for the examiner's own conclusion. 

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
    

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records.

2. Thereafter, forward the claims file to an appropriate examiner for a supplemental opinion regarding the etiology of the Veteran's right knee condition. The need for an additional physical examination of the Veteran is left to the discretion of the examiner.  The examiner should review the claims file in its entirety and answer the following questions:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee condition is etiologically related to his active military service?

In the alternative, is the Veteran's right knee condition is at least as likely as not (50 percent or greater probability) caused by his service-connected left knee condition; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee condition has been aggravated by his service-connected left knee condition. 

The term "aggravated" in the above context means a permanent worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

Although the examiner should review the entire file, his/her attention is directed to the following:

i. A June 2012 medical opinion by Dr. D.W.H
ii. Opinion by Dr. T.A.M
iii. An October 2013 opinion by Dr. R.S. 

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).



